      Case 2:18-cv-13777-GGG-KWR Document 1 Filed 12/14/18 Page 1 of 8



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA




BROADCAST MUSIC, INC.;
MJ PUBLISHING TRUST d/b/a MIJAC
MUSIC; EMI CONSORTIUM SONGS INC.
d/b/a EMI LONGITUDE MUSIC; RONDOR                   CIVIL ACTION NO.: 18-cv-13777
MUSIC INTERNATIONAL, INC. d/b/a
IRVING MUSIC; ZOMBIES ATE MY
PUBLISHING; FORTHEFALLEN                            COMPLAINT
PUBLISHING; RESERVOIR MEDIA
MANGEMENT INC. d/b/a RESERVOIR 416
a/k/a RESORVOIR ONE AMERICA,

                       Plaintiffs,
       v.

REVERB LLC d/b/a SHAMROCK; and
BRIAN MURPHY COLVAY, individually,

                       Defendants.



              Plaintiffs, by their attorneys, for their Complaint against Defendants, allege as follows

(on knowledge as to Plaintiffs; otherwise on information and belief):

                                     JURISDICTION AND VENUE

       1.      This is a suit for copyright infringement under the United States Copyright Act of

1976, as amended, 17 U.S.C. Sections 101 et seq. (the “Copyright Act”). This Court has jurisdiction

pursuant to 28 U.S.C. Section 1338(a).

       2.      Venue is proper in this judicial district pursuant to 28 U.S.C. Section 1400(a).
       Case 2:18-cv-13777-GGG-KWR Document 1 Filed 12/14/18 Page 2 of 8



                                             THE PARTIES

        3.      Plaintiff Broadcast Music, Inc. (“BMI”), is a corporation organized and existing

under the laws of the State of Delaware. BMI’s principal place of business is 7 World Trade Center,

250 Greenwich Street, New York, New York 10007. BMI has been granted the right to license the

public performance rights in nearly 13 million copyrighted musical compositions (the “BMI

Repertoire”), including those which are alleged herein to have been infringed.

        4.      The Plaintiffs other than BMI are the owners of the copyrights in the musical

compositions, which are the subject of this lawsuit. All Plaintiffs are joined pursuant to Fed. R. Civ.

P. 17(a) and 19(a).

        5.      Plaintiff MJ Publishing Trust is a trust doing business as Mijac Music. This

Plaintiff is a copyright owner of at least one of the songs in this matter.

        6.      Plaintiff EMI Consortium Songs Inc. is a corporation doing business as EMI

Longitude. This Plaintiff is a copyright owner of at least one of the songs in this matter.

        7.      Plaintiff Rondor Music International, Inc. is a corporation doing business as Irving

Music. This Plaintiff is a copyright owner of at least one of the songs in this matter.

        8.      Plaintiff Zombies Ate My Publishing is a partnership owned by Amy Lee and Ben

Moody. This plaintiff is a copyright owner of at least one of the songs in this matter.

        9.      Plaintiff Forthefallen Publishing is a sole proprietorship owned by David Hodges.

This Plaintiff is a copyright owner of at least one of the songs in this matter.

        10.     Plaintiff Reservoir Media Management Inc. is a corporation doing business as

Reservoir 416 a/k/a Reservoir One America. This Plaintiff is a copyright owner of at least one of the

songs in this matter.




                                                    2
      Case 2:18-cv-13777-GGG-KWR Document 1 Filed 12/14/18 Page 3 of 8



       11.       Defendant Reverb LLC is a limited liability company organized and existing under

the laws of the state of Louisiana, which operates, maintains and controls an establishment known as

Shamrock, located at 4133 S Carrollton Ave, New Orleans, Louisiana 70119, in this district (the

“Establishment”).

       12.       In connection with the operation of the Establishment, Defendant Reverb LLC

publicly performs musical compositions and/or causes musical compositions to be publicly

performed.

       13.       Defendant Reverb LLC has a direct financial interest in the Establishment.

       14.       Defendant Brian Murphy Colvay is a member of Defendant Reverb LLC with

responsibility for the operation and management of that limited liability company and the

Establishment.

       15.       Defendant Brian Murphy Colvay has the right and ability to supervise the activities

of Defendant Reverb LLC and a direct financial interest in that limited liability company and the

Establishment.

                           CLAIMS OF COPYRIGHT INFRINGEMENT

       16.       Plaintiffs repeat and reallege each of the allegations contained in paragraphs 1

through 15.

       17.       Since June 2016, BMI has reached out to Defendants over fifty (50) times, by phone,

mail, and email, in an effort to educate Defendants as to their obligations under the Copyright Act

with respect to the necessity of purchasing a license for the public performance of musical

compositions in the BMI Repertoire. Included in the letters were Cease and Desist Notices,




                                                   3
       Case 2:18-cv-13777-GGG-KWR Document 1 Filed 12/14/18 Page 4 of 8



providing Defendants with formal notice that they must immediately cease all use of BMI-licensed

music in the Establishment.

        18.     Plaintiffs allege five (5) claims of willful copyright infringement, based upon

Defendants unauthorized public performance of musical compositions from the BMI Repertoire. All

of the claims for copyright infringement joined in this Complaint are governed by the same legal

rules and involve similar facts. Joinder of these claims will promote the convenient administration

of justice and will avoid a multiplicity of separate, similar actions against Defendants.

        19.     Annexed to this Complaint as a schedule (the “Schedule”) and incorporated herein is

a list identifying some of the many musical compositions whose copyrights were infringed by

Defendants. The Schedule contains information on the five (5) claims of copyright infringement at

issue in this action. Each numbered claim has the following eight lines of information (all references

to “Lines” are lines on the Schedule): Line 1 providing the claim number; Line 2 listing the title of

the musical composition related to that claim; Line 3 identifying the writer(s) of the musical

composition; Line 4 identifying the publisher(s) of the musical composition and the plaintiff(s) in

this action pursuing the claim at issue; Line 5 providing the date on which the copyright registration

was issued for the musical composition; Line 6 indicating the copyright registration number(s) for

the musical composition; Line 7 showing the date(s) of infringement; and Line 8 identifying the

Establishment where the infringement occurred.

        20.     For each work identified on the Schedule, the person(s) named on Line 3 was the

creator of that musical composition.

        21.     For each work identified on the Schedule, on or about the date(s) indicated on Line 5,

the publisher(s) named on Line 4 (including any predecessors in interest), complied in all respects




                                                   4
       Case 2:18-cv-13777-GGG-KWR Document 1 Filed 12/14/18 Page 5 of 8



with the requirements of the Copyright Act and received from the Register of Copyrights

Certificates of Registration bearing the number(s) listed on Line 6.

       22.         For each work identified on the Schedule, on the date(s) listed on Line 7, Plaintiff

BMI was (and still is) the licensor of the public performance rights in the musical composition

identified on Line 2. For each work identified on the Schedule, on the date(s) listed on Line 7, the

Plaintiff(s) listed on Line 4 was (and still is) the owner of the copyright in the respective musical

composition listed on Line 2.

       23.         For each work identified on the Schedule, on the date(s) listed on Line 7, Defendants

publicly performed and/or caused to be publicly performed at the Establishment the musical

composition identified on Line 2 without a license or permission to do so. Thus, Defendants have

committed copyright infringement.

       24.         The specific acts of copyright infringement alleged in the Complaint, as well as

Defendants’ entire course of conduct, have caused and are causing Plaintiffs great and incalculable

damage.         By continuing to provide unauthorized public performances of works in the BMI

Repertoire at the Establishment, Defendants threaten to continue committing copyright infringement.

Unless this Court restrains Defendants from committing further acts of copyright infringement,

Plaintiffs will suffer irreparable injury for which they have no adequate remedy at law.

          WHEREFORE, Plaintiffs pray that:

          (I)      Defendants, their agents, servants, employees, and all persons acting under their

permission and authority, be enjoined and restrained from infringing, in any manner, the copyrighted

musical compositions licensed by BMI, pursuant to 17 U.S.C. Section 502;




                                                     5
        Case 2:18-cv-13777-GGG-KWR Document 1 Filed 12/14/18 Page 6 of 8



          (II)    Defendants be ordered to pay statutory damages, pursuant to 17 U.S.C. Section

504(c);

          (III)   Defendants be ordered to pay costs, including a reasonable attorney’s fee, pursuant to

17 U.S.C. Section 505; and

          (IV) Plaintiffs have such other and further relief as is just and equitable.



                                                         Respectfully submitted,

Dated: December 14, 2018                         By:     /s/ Mark A. Balkin
                                                         Mark A. Balkin (LA Bar # 24952)
                                                         Joseph C. Chautin, III (LA Bar # 24995)
                                                         Hardy, Carey, Chautin & Balkin, LLP
                                                         1080 West Causeway Approach
                                                         Mandeville, LA 70471
                                                         Tel: (985) 629-0777
                                                         Fax: (985) 629-0778
                                                         mbalkin@hardycarey.com

                                                         Attorneys for Plaintiffs


4826-4853-5682, v. 1




                                                    6
         Case 2:18-cv-13777-GGG-KWR Document 1 Filed 12/14/18 Page 7 of 8




                                               Schedule

Line 1    Claim No.                                      1

Line 2    Musical Composition       Beat It

Line 3    Writer(s)                 Michael Joe Jackson

Line 4    Publisher Plaintiff(s)    MJ Publishing Trust d/b/a Mijac Music

Line 5    Date(s) of Registration   11/16/82        12/27/82

Line 6    Registration No(s).       PAu 456-334          PA 158-771

Line 7    Date(s) of Infringement   12/10/17

Line 8    Place of Infringement     Shamrock




Line 1    Claim No.                                      2

Line 2    Musical Composition       Boogie Shoes

Line 3    Writer(s)                 Harry Wayne Casey a/k/a H.W. Casey

Line 4    Publisher Plaintiff(s)    EMI Consortium Songs Inc. d/b/a EMI Longitude Music

Line 5    Date(s) of Registration   8/18/75    3/27/78

Line 6    Registration No(s).       Eu 606202 PA 10-277

Line 7    Date(s) of Infringement   12/9/17                  12/10/17

Line 8    Place of Infringement     Shamrock
         Case 2:18-cv-13777-GGG-KWR Document 1 Filed 12/14/18 Page 8 of 8




Line 1    Claim No.                                     3

Line 2    Musical Composition       Hard To Handle

Line 3    Writer(s)                 Alvertis Isbell; Allen Jones; Otis Redding

Line 4    Publisher Plaintiff(s)    Rondor Music International, Inc. d/b/a Irving Music

Line 5    Date(s) of Registration   6/13/68        12/13/68

Line 6    Registration No(s).       Eu 58360           Ep 254414

Line 7    Date(s) of Infringement   12/10/17

Line 8    Place of Infringement     Shamrock




Line 1    Claim No.                                     4

Line 2    Musical Composition       Way You Make Me Feel a/k/a The Way You Make Me Feel

Line 3    Writer(s)                 Michael Jackson

Line 4    Publisher Plaintiff(s)    MJ Publishing Trust d/b/a Mijac Music

Line 5    Date(s) of Registration   6/23/87

Line 6    Registration No(s).       PAu 994-389

Line 7    Date(s) of Infringement   12/9/17                 12/10/17

Line 8    Place of Infringement     Shamrock




Line 1    Claim No.                                     5

Line 2    Musical Composition       Bring Me To Life

Line 3    Writer(s)                 Amy Lee; Ben Moody; David Hodges

Line 4    Publisher Plaintiff(s)    Amy Lee and Ben Moody, a partnership d/b/a Zombies Ate My Publishing; David Hodges,
                                    an individual d/b/a Forthefallen Publishing; Reservoir Media Management Inc. d/b/a
                                    Reservoir 416 a/k/a Reservoir One America

Line 5    Date(s) of Registration   5/7/03

Line 6    Registration No(s).       PA 1-152-549

Line 7    Date(s) of Infringement   12/9/17

Line 8    Place of Infringement     Shamrock
